DISSENTING OPINION.
‘1 BIGGS, J. J.
— This case was not tri ed and presented (as stated in the majority opinion) upon the hypothesis that the'pMntiif participated in the alleged fraudulent design of Wendell Schorle to hinder, delay or defraud his creditors. The theory of the appellants (as evidenced by their instructions) was that the plaintiff was a volunteer purchaser, and if he had knowledge merely of Schorle’s alleged fraudulent design, the sale to him was invalid. This is shown by their instruction number five, which the circuit court modified by adding that portion in italics, to-wit:
‘ ‘ ‘ The court instructs you that, if you believe and find from the evidence, at the time of the alleged sale from Wendell Schorle to Kurtz, Wendell Schorle was insolvent and had formed the design and purpose of transferring and disposing of his property, or any part thereof, for the purpose of hindering, delaying or defrauding his creditors, and that the said sale to plaintiff Kurtz was a part of and in furtherance of said fraudulent pur*517pose and design, if any; and if yon further believe and find from the evidence that before said sale was consummated, and before tbe nine' promissory notes, made by Kurtz to Wendell Scborle, had been delivered to Leopold Scborle, Kurtz became aware of tbe fraudulent purpose, if any, of the said Wendell Scborle, then tbe court instructs you that it was tbe duty of plaintiff Kurtz to rescind such sale and demand tbe return of bis notes, and your finding must be for tbe defendants, provided, however, that you further find that Leopold Schorle participated in the design of Wendell Schorle to defraud his creditors, and that plaintiff knew that Leopold Schorle was so participating in such design of Wendell Schorle before plaintiff signed and delivered the notes and mortgages read in evidence.’
“Tbe evidence adduced by plaintiff tended to show that tbe purpose of tbe sale to plaintiff was to secure or pay tbe debt due to Leopold Scborle from Wendell Scborle. To accomplish this tbe goods were sold to plaintiff, for which be gave bis notes, which Wendell immediately assigned and delivered to Leopold. This was an indirect way of preferring Leopold’s debt, but it was certain and it was effectual, unless Wendell made tbe preference with tbe fraudulent intent 'of hindering or delaying bis creditors and tbe plaintiff participated therein, or Leopold was a party to a fraud, and of which plaintiff bad knowledge before executing and delivering tbe notes. In other words, if tbe sale was a fair one, as above indicated, tbe plaintiff must be treated as a creditor purchaser. Tbe circuit court so regarded him under tbe evidence, and it was authorized to do so under tbe decisions of this court and the Kansas City Court of Appeals in Tennent Shoe Co. v. Rudy, 53 Mo. App. 196; and Sammons v. O’Neill, 60 Mo. App. 530.
“In my opinion tbe decision of my associates is contrary to tbe decision in tbe eases above cited, and I, *518therefore, ask that the case he certified to the Supreme Court. ’ ’
We approve the foregoing opinion of Judge Bond, and accordingly reverse the judgment and remand the cause.
All of this Division concur.